Citation Nr: 1739175	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-11 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right shoulder disability 

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to a rating in excess of 60 percent for status post right knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right shoulder disability is reasonably shown to have become manifest during service.   

2.  The Veteran's left shoulder disability was not manifest in service or for many years thereafter and is not shown to be related to service.

3.  The Veteran's right knee disability has been productive of chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
 

2.  The criteria for entitlement to service connection for left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating in excess of 60 percent for status post right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in letters sent to the Veteran in the July 2012 and October 2014.  

 VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, pertinent post-service VA and private medical records and the assertions and submissions of the Veteran are all associated with the claims file.  
 
VA has provided appropriate examinations in regard to the claim for increase for right knee disability.  VA did not provide an examination in relation to the claim for service connection for left shoulder disability.  VA has no duty to do so because it is not established that a left shoulder injury occurred in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this regard, the Board notes that the Veteran's report of such injury is not deemed accurate in light of the August 1965 medical history report, which notes only a right football injury during service.  (The Board presumes that if the Veteran had also injured his left shoulder during service, he similarly would have reported it on the August 1965 medical history report).  Id.  Because the Veteran's claim for service connection for right shoulder disability is being granted, an examination in relation to this claim, as well as other VCAA assistance and notification, was not necessary.    

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

A.  Service Connection for left shoulder disability

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

At the outset, the Board notes that the RO's decision-making focused on a claim for service connection for left shoulder disability.  However, the RO also recognized that the Veteran's initial claim was one for disability of the "shoulders."  Consequently, the Board will also decide the Veteran's claim for service connection for right shoulder disability.  The Board notes that the Veteran is not prejudiced by the Board's broader review, as his claim for right shoulder disability is being granted.  

The Veteran has reported that he played running back on a football team during service.  He has noted that he would lower his shoulders when an opposing player was about to tackle him.  He has also indicated that the accumulation of all the physical contact he experienced during football in service had taken its toll, including by resulting in shoulder disability.   

The evidence does establish current disability of both the left and right shoulders.  In this regard, the Veteran is shown to have undergone left shoulder replacement surgery in April 2011.  Also, a March 2014 right shoulder MRI examination showed significant degenerative alteration in the acromioclavicular and glenohumeral joints, degenerative alteration of the posterior greater than the anterior labrum and degenerative thinning of the hyaline cartilage of the scapular glenoid.    

However, the Veteran's service treatment records are negative for any findings of left shoulder injuries or left shoulder problems.  To the contrary, the June 1965 Medical Board examination prior to separation, the Veteran's upper extremities were found to be normal.  However, the Veteran's medical history was noted to include "arthritis, painful or trick right shoulder, old football injury."  The Board presumes that if the Veteran had injured his left shoulder playing football during service, that such an injury would be reflected in his medical history, alongside the notation of the right shoulder injury.  Accordingly, the Board does not find the Veteran's report of left shoulder injury during service to be accurate.  Also, there is no post-service medical evidence of any left shoulder problems until many, many years after service.  Moreover, none of the post-service medical records contain any indication that the Veteran's left shoulder disability noted so many years after the veteran's separation from active service, is related to such service or to any football injury therein.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Although the Veteran contends that his left shoulder disability is related to service, including injury from football therein, as a layperson, without any demonstrated expertise concerning the etiology of left shoulder disability, he is not competent to provide a medical opinion regarding such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, given that a left shoulder injury was not there is no competent medical evidence of left shoulder disability until many, many years after service and no competent evidence of a nexus between current left shoulder disability and the Veteran's service, the weight of the evidence is against a finding of service connection for left shoulder disability.  The preponderance of the evidence is against this claim and it must be denied.

Regarding the right shoulder, the evidence appears to indicate that the Veteran had arthritis in the joint prior to his separation from service.  Also, he clearly now has significant degenerative changes in the right shoulder.  Notably, there is not any actual radiological evidence showing right shoulder arthritis during service.  However, just as pertinent, there is no radiological evidence indicating that arthritis was not present.  Thus, given the medical notation of the right shoulder injury with arthritis during service; given that the Veteran now has advanced degenerative changes in this shoulder and resolving any reasonable doubt in his favor, service connection for right shoulder disability is warranted.  The Board notes, however, that this grant of service connection will not result in him receiving any additional compensation.  The reason for this is that the Veteran is already receiving 100 percent compensation effective from August 1995 to the present and is also already receiving special monthly compensation at the housebound rate effective October 1999.  Consequently, awards of service connection for additional disabilities do not have any effect on his overall level of compensation.    


B.  Claim for increase for status post right knee replacement  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For total knee replacement, Diagnostic Code 5055 indicates that a 100 percent disability rating is warranted for one year following implantation of the prosthesis. With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  A 60 percent evaluation is the highest schedular rating available for status post total knee replacement for periods following the one year time frame immediately following the surgical procedure (during which a 100 percent rating is assigned).  

In pertinent part, the procedural history shows that the Veteran was initially awarded service connection for right knee disability and assigned a 30 percent rating effective September 23, 1975.  Subsequently, he underwent right knee replacement surgery in July 1991.  As a result, he was assigned a 100 percent rating for status post right knee replacement effective June 27, 1991 (the date the Veteran entered the hospital for the knee replacement) and a 30 percent rating effective October 1, 1992.  Subsequently, this 30 percent rating was increased to 60 percent effective October 1, 1992.  More recently, the RO accepted a communication from the Veteran received in August 2011 as claim for entitlement to a rating in excess of 60 percent for the Veteran's status post total knee replacement.  

At an October 2012 VA examination, the examiner noted that the Veteran continued to complain of chronic right knee pain that would increase with flare-ups.  Range of motion of the right knee was 100 degrees flexion with evidence of painful motion at 100 degrees and 30 degrees extension with no objective evidence of painful motion.  Repetitive use testing showed no decrease in range of motion.  The knee was painful to palpation.  Stability testing showed 1+ posterior instability, normal medial-lateral instability and no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran constantly utilized knee braces and a cane for ambulation and would also occasionally use a walker.  The examiner indicated that due to the Veteran's right knee condition, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  Additionally, at a separate October 2012 VA examination, the examiner found that the Veteran could walk up to a few hundred yards without the assistance of another person (but with the assistance of his knee braces and cane or walker.  Also, the examiner found that the Veteran's right lower extremity functional limitations included limitation of joint motion, contractures and lack of coordination.  

A December 2015 private operative report shows that the Veteran underwent revision of his right total knee arthroplasty with extensor mechanism realignment and reconstruction.  It was noted that the Veteran tolerated the procedure well and returned to the recovery room in stable condition.  As a result of the Veteran undergoing this surgery, the RO granted the Veteran a 100 percent rating for the status post right knee replacement effective December 7, 2015 and then continued the prior 60 percent rating effective February 1, 2017.  

As noted above, the 60 percent rating currently assigned for the Veteran's service-connected status post right knee replacement is the maximum schedular rating available under 38 C.F.R. § 4.71a , DC 5055, following the one year period after implantation of knee prosthesis for service-connected knee disability, during which a 100 percent rating is assigned.  The Board finds that a schedular rating in excess of 60 percent is not warranted at any time during the appeal period (aside from the year period following surgery, from December 7, 2015 to January 31, 2017, for which the 100 percent rating has already assigned.  In this regard, assignment of a higher rating would exceed the evaluation, which is allowable for amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action, all of which warrant a 60 percent rating.  Consequently, assignment of a schedular rating in excess of 60 percent would result in a combined rating for right knee disability in excess of the rating for amputation at the elective level, were amputation to be performed.  Such a rating assignment is specifically prohibited by the amputation rule.  38 C.F.R. § 4.68.  Thus, the Board is prohibited from assigning a schedular rating in excess of 60 percent.  (Similarly, although the Veteran has been shown to have some level of right knee instability and although it could be argued that such instability is impairment, which is not contemplated under Code 5055, assignment of separate 10 percent or more rating for such instability under Diagnostic Code 5257, in conjunction with the existing 60 percent rating, would also violate the amputation rule).  

The Board has also considered whether referral for an extraschedular rating is appropriate.  Here, the record reflects symptoms such as painful motion, weakness, limited motion, limited mobility, stiffness, incoordination, and decreased speed of joint motion and instability.  The Board finds that these symptoms are contemplated under the applicable rating criteria, including under Code 5055, which refers to severe painful motion, weakness, and limitation of motion of the knee joint and under the Deluca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain, weakness, and instability producing functional limitations.  Thus, the Board concludes that the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability and are adequate to evaluate the disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that in a June 2016 supplemental statement of the case (SSOC) with accompanying rating decision, the RO assigned earlier ratings for the Veteran's service connected knee disability based on its discovery that the Veteran had had additional knee surgeries in July 1999 and September 2002, and the above mentioned surgery in December 2015.  As a result, the RO assigned a 100 percent evaluation effective October 7, 1999; a 60 percent rating effective December 1, 2000; a 100 percent evaluation effective September 24, 2002 and a 60 percent evaluation effective November 1, 2003.  In addition, the RO also assigned the above mentioned 100 percent evaluation effective December 7, 2015 and subsequent 60 percent rating effective February 1, 2017.  According to the rules governing effective dates of the assignment of increased ratings, the appeal period for the Veteran's instant claim for increase dates from August 2010 forward.  See 38 C.F.R. § 3.400(o)(2).  Accordingly, the Board cannot consider whether any higher rating is warranted for the Veteran's right knee disability for the period covered by the June 2016 SSOC and rating decision, which is earlier than August 2010 (i.e. the period from October 7, 1999 to August 2010 may not be considered).  Id.   


ORDER

A rating in excess of 60 percent for status post right knee replacement is denied.     

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for right shoulder disability is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


